DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-15, 22-24, 26, 40, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (USPN 10421002).
Regarding claim 13, Smith discloses a system for evaluating performance of a particular user during exercise on a stationary bike. The system includes a stationary bike associated with a user, a sensor coupled to communication circuitry (See Column 8, lines 32 through 38), and server 10. Figure 9 shows a stationary bike having a flywheel 930 and at least one sensor 77R, 77L wherein each sensor is configured to measure at least one performance parameter associated with the user. The server computing device receives the data from the sensors and determines one or more performance metrics of the user based at least in part on a comparison between the at least one measured performance parameter associated with the user and a target cadence. The target cadence is determined by the server computing device 
Regarding claim 14, Smith discloses playing via a speaker a selection to a stationary bike (See Column 17, lines 38 through 50), detecting via the sensors a performance parameter of the stationary bike user while the selection is playing (See Column 17, lines 51 through 65), determining via a processor coupled to the sensors a target cadence based on the data set including the performance parameter of the stationary bike user during the exercise period (See paragraph bridging columns 17 and 18), comparing via the processor the performance parameter of the user and the target cadence (See column 18, lines 6 through 10), determining via the processor the performance metric of the user based on the comparison between the performance parameter of the user and target cadence (see column 18, lines 11 through 40).
Regarding claim 15, see the above regarding claim 2.
Regarding claim 22, see the above regarding claim 10.
Regarding claim 23, see the above regarding claim 11.

Regarding claim 26, see the above regarding claim 3.
Regarding claim 40, Smith discloses a system for evaluating performance of a user during an exercise period having an exercise station associated with a user having at least one sensor 77L and 77R for measuring a performance parameter of a user. Each sensor is coupled to communication circuitry (See Column 9, lines 23 through 30) configured to communicate at least one measured performance parameter associated with the user to a server computing device 10 (the control panel). The server computing device is configured to determine one or more metrics of the user of a stationary bike based on comparing at least one measured performance parameter with a target cadence (See Column 13, lines 11 through 18). The target cadence is determined by the server computing device based on a data set including the measured performance parameter of the user during the exercise period (See Column 13, lines 11 through 18). Smith notes that the user can compare his/her performance against other 
Regarding claim 41, Smith discloses the exercise station being a stationary bike and the performance parameter being a pedal cadence.
Allowable Subject Matter
Claims 1, 2, 5-12, 29-34, 36, 38, 39, 42, and 43 are allowed.
Claims 18-21, 27, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-15, 18-24, 26-34, 36, and 38-43 have been considered but are moot.  After careful consideration, the Smith reference does in fact disclose a speaker.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to :0PM Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/           Primary Examiner, Art Unit 3711